Cite as: 595 U. S. ____ (2022)              1

                      Statement of ALITO, J.

SUPREME COURT OF THE UNITED STATES
       GORDON COLLEGE, ET AL., v. MARGARET
                DEWEESE-BOYD
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
           JUDICIAL COURT OF MASSACHUSETTS
             No. 21–145.   Decided February 28, 2022

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE ALITO, with whom JUSTICE
THOMAS, JUSTICE KAVANAUGH, and JUSTICE BARRETT join,
respecting the denial of certiorari.
   The Religion Clauses of the First Amendment sometimes
forbid “courts to intervene in employment disputes involv-
ing teachers at religious schools who are entrusted with the
responsibility of instructing their students in the faith.”
Our Lady of Guadalupe School v. Morrissey-Berru, 591
U. S. ___, ___ (2020) (slip op., at 1); see also Hosanna-Tabor
Evangelical Lutheran Church and School v. EEOC, 565
U. S. 171 (2012). The Supreme Judicial Court of Massachu-
setts held that this “ministerial exception” did not apply to
a professor at a religious college who “did not teach religion
or religious texts,” but who was still expected to “integrate
her Christian faith into her teaching and scholarship.” 487
Mass. 31, 33, 163 N. E. 3d 1000, 1002 (2021). Although the
state court’s understanding of religious education is trou-
bling, I concur in the denial of the petition for a writ of cer-
tiorari because the preliminary posture of the litigation
would complicate our review. But in an appropriate future
case, this Court may be required to resolve this important
question of religious liberty.
                            I
  Petitioner Gordon College is a Christian college in Wen-
ham, Massachusetts. The college’s bylaws state that it
2           GORDON COLLEGE v. DEWEESE-BOYD

                     Statement of ALITO, J.

“strives to graduate men and women distinguished by in-
tellectual maturity and Christian character.” App. to Pet.
for Cert. 133a (emphasis deleted). As “a Christian commu-
nity of the liberal arts and sciences,” the college “is dedi-
cated to:
    • The historic, evangelical, biblical faith;
    • Education, not indoctrination;
    • Scholarship that is integrally Christian;
    • People and programs that reflect the rich mosaic of
      the Body of Christ;
    • Life guided by the teaching of Christ and the empow-
      erment of the Holy Spirit;
    • The maturation of students in all dimensions of life:
      body, mind and spirit;
    • The application of biblical principles to transform so-
      ciety and culture.” Ibid. (emphasis deleted).
   The college requires all of its faculty to sign a “Christian
Statement of Faith,” which affirms that the “66 canonical
books of the Bible as originally written were inspired of
God” and that there “is one God, the Creator and Preserver
of all things, infinite in being and perfection.” Id., at 114a
(internal quotation marks omitted). The faculty handbook
explains that the college’s professors are expected “to en-
gage students in their respective disciplines from the per-
spectives of Christian faith” and “to participate actively in
the spiritual formation of its students into godly, biblically-
faithful ambassadors for Christ.” Id., at 118a. The hand-
book also states that the most important task of the “Chris-
tian educator” is the “integration” of faith and learning. Id.,
at 119a.
   Respondent Margaret DeWeese-Boyd was hired as a fac-
ulty member in Gordon College’s department of social work
in 1998. DeWeese-Boyd’s application for employment at
Gordon College acknowledged “personal agreement with
Gordon’s Statement of Faith, stated her Christian beliefs,
                 Cite as: 595 U. S. ____ (2022)            3

                     Statement of ALITO, J.

described her pilgrimage as a Christian, [and] explained
how her Christian commitment affected her scholarship.”
Id., at 122a. Her application also mentioned her Christian
missionary work in the Philippines and indicated that she
had earned an advanced degree in theology. Id., at 124a.
In 2009, when DeWeese-Boyd applied for tenure, she sub-
mitted a paper titled “Reflections on Christian Scholarship”
that discussed her “integration of the Christian faith into
her work.” Id., at 126a (internal quotation marks omitted).
   In 2016, DeWeese-Boyd applied for promotion to full pro-
fessor, and that application explained that she thought the
“work of integration” required “pursuing scholarship that is
faithful to the mandates of Scripture, the vocational call of
Christ, and the dictates of conscience.” Joint Exhs. App. for
Summary Judgment in No. 1777cv01367, p. 195 (Super. Ct.
Essex Cty., Mass., Sept. 17, 2010). Student evaluations,
also included in the 2016 application, stated that she “did a
great job of connecting class materials with Christian faith”
and “calling our thoughts to a higher level of Christian re-
sponsibility.” App. to Pet. for Cert. 128a, 130a–131a (inter-
nal quotation marks omitted).
   Gordon College denied her 2016 application for a promo-
tion, citing lack of scholarly productivity, among other
things. She sued in the Superior Court of Massachusetts,
alleging that the college and its agents had actually denied
her a promotion because of “her vocal opposition to [the col-
lege’s] policies and practices regarding individuals who
identify as lesbian, gay, bisexual, transgender, or queer.”
487 Mass., at 34, 163 N. E. 3d, at 1003. The parties cross-
moved for summary judgment on the question whether the
ministerial exception barred DeWeese-Boyd’s claims. The
trial court ruled in favor of DeWeese-Boyd, and the Su-
preme Judicial Court of Massachusetts granted an applica-
tion for direct appellate review of the summary-judgment
ruling.
   The Supreme Judicial Court affirmed. It concluded that
4           GORDON COLLEGE v. DEWEESE-BOYD

                      Statement of ALITO, J.

DeWeese-Boyd was not a “minister” under this Court’s de-
cisions in Our Lady of Guadalupe School, 591 U. S. ___, and
Hosanna-Tabor Evangelical Lutheran Church and School,
565 U. S. 171. The court reasoned that DeWeese-Boyd did
not “undergo formal religious training, pray with her stu-
dents, participate in or lead religious services, take her stu-
dents to chapel services, or teach a religious curriculum.”
487 Mass., at 53, 163 N. E. 3d, at 1017. Though the court
recognized that she was required to “integrate the Chris-
tian faith into her teaching, scholarship, and advising,” the
court reasoned that this integrated teaching was “different
in kind” from religious instruction. Ibid.
   The college filed a petition for certiorari, essentially ask-
ing us to decide whether the ministerial exception bars the
present lawsuit.
                                II
   In Our Lady of Guadalupe School, we explained that the
“ministerial exception” protects the “autonomy” of
“churches and other religious institutions” in the selection
of the employees who “play certain key roles.” 591 U. S., at
___ (slip op., at 11). We recognized that “educating young
people in their faith, inculcating its teachings, and training
them to live their faith are responsibilities that lie at the
very core of the mission of a private religious school.” Id.,
at __ (slip op., at 18). Because the teachers in that case had
been, among other things, “entrusted most directly with the
responsibility of educating their students in the faith,” we
concluded that the ministerial exception applied to such ed-
ucators. Id., at ___ (slip op., at 21).
   The Massachusetts Supreme Judicial Court thought that
DeWeese-Boyd was not a religious educator because she did
not “teach religion, the Bible, or religious doctrine.” 487
Mass., at 49, 163 N. E. 3d, at 1014. Though it acknowledged
her responsibility “to integrate the Christian faith into her
                 Cite as: 595 U. S. ____ (2022)            5

                     Statement of ALITO, J.

teaching, scholarship, and advising,” the state court as-
serted that this responsibility was “different in kind” from
the kind of religious education at issue in Our Lady of Gua-
dalupe School and insufficient to make DeWeese-Boyd a
minister. 487 Mass., at 53, 163 N. E., at 1017.
   That conclusion reflects a troubling and narrow view of
religious education. What many faiths conceive of as “reli-
gious education” includes much more than instruction in
explicitly religious doctrine or theology. As one amicus sup-
porting the college explains, many religious schools ask
their teachers to “show students how to view the world
through a faith-based lens,” even when teaching nominally
secular subjects. See Brief for Jewish Coalition for Reli-
gious Liberty et al. as Amici Curiae 6. For example, a pro-
fessor teaching a course on the civil rights movement at a
secular college might concentrate on the political, economic,
and sociological aspects of the struggle for racial justice,
while a professor at a Christian college might also highlight
Dr. Martin Luther King Jr.’s faith and the biblical argu-
ments in his famous Letter from Birmingham Jail. Simi-
larly, an English professor at a secular college might see
nihilism and skepticism in Shakespeare’s King Lear, while
a professor at a Catholic school might present it as a pil-
grimage to redemption. See Brief for Association of Chris-
tian Schools International as Amicus Curiae 6–8 (listing
other examples).
   Faith-infused instruction of this kind might complement
student instruction in explicitly religious subjects. For ex-
ample, Gordon College requires all of its students to take
required courses on the Old Testament, the New Testa-
ment, and Christian Theology; they must also earn “Chris-
tian Life and Worship” credits for attending chapel services
(or other similar faith-based events). But religious educa-
tion at Gordon College does not end as soon as a student
passes those required courses and leaves the chapel. In-
6           GORDON COLLEGE v. DEWEESE-BOYD

                     Statement of ALITO, J.

stead, the college asks each member of the faculty to “inte-
grate” faith and learning, i.e., “to help students make con-
nections between course content, Christian thought and
principles, and personal faith and practice.” App. to Pet. for
Cert. 119a.
   For those reasons, I have doubts about the state court’s
understanding of religious education and, accordingly, its
application of the ministerial exception. But DeWeese-
Boyd argues that because the Supreme Judicial Court of
Massachusetts affirmed the trial court’s summary-judg-
ment ruling in an interlocutory posture, its ruling is not a
“final judgment” under 28 U. S. C. §1257. Gordon College
responds that the decision is a reviewable final judgment
under Cox Broadcasting Corp. v. Cohn, 420 U. S. 469
(1975), but at the very least this threshold jurisdictional is-
sue would complicate our review. The brief in opposition
notes, however, that “[i]f DeWeese-Boyd prevails in the
trial court, there is nothing that would preclude Gordon
[College] from appealing at that time, including seeking re-
view in this Court when the decision is actually final.” Brief
in Opposition 16. On that understanding, I concur in the
denial of certiorari.